EXHIBIT 10.2




MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS AGREEMENT is made effective the 18th day of July, 2014, among PAYMEON,
INC., a Florida corporation (“PAYM” or the “Buyer”), and Vincent D. Celentano,
II. (“Seller”).

 

BA C K G R O U N D

 

A.

The Buyer desires to acquire one hundred percent (100%) of the Membership
Interests of EBIKES, LLC, a Florida limited liability company (the “EBLLC
Membership Interests”) and the Seller desires to sell all right and title to the
EBLLC Membership Interests in exchange for the Purchase Consideration (see
Section 2).




B.

EBLLC owns four percent (4.0%) of the Membership Interests (the “ProTech
Membership Interests”) of Prodeco Technologies, LLC, a Florida limited liability
company (“ProTech”).




C.

EBLLC’s sole current purpose is to hold the Membership Interests of ProTech and
its sole asset is the ProTech Membership Interests.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.

Sale Agreement.  Subject to the terms and conditions of this Agreement, the
Buyer agrees to purchase and the Seller agrees to sell the EBLLC Membership
Interests.  Absolute ownership of the Membership Interests will be transferred
to the Buyer on the Closing Date free and clear of all liens, claims and
encumbrances.  

 

2.

Purchase Consideration.  The total Purchase Consideration to be paid by the
Buyer to the Seller for the purchase of the EBLLC Membership Interests is SIX
HUNDRED SIX THOUSAND FOUR HUNDRED TWENTY-EIGHT (606,428) shares of PAYM
restricted common stock.




3.

Representations and Warranties of Seller.  As an inducement to the Buyer to
enter into this Agreement, the Seller represents and warrants to the Buyer that
as of the date of this Agreement and the Closing Date:

 

3.1.

Absence of Liabilities.  EBLLC currently has no debt, liability, obligation or
commitment, absolute or contingent, known or unknown, relating to or connected
with the ProTech Membership Interests.  EBLLC has no other assets or
liabilities, except for the ProTech Membership Interests, which represent a 4.0%
interest in ProTech.  

 

3.2.

Title to Membership Interests.  The Seller owns, possesses and has good and
marketable title to the EBLLC Membership Interests free and clear of all liens,
leases, pledges, charges, encumbrances, equities, covenants, conditions,
restrictions or claims of every nature and kind whatsoever.  EBLLC owns the
ProTech Membership Interests free and clear of all liens, leases, pledges,
charges, encumbrances, equities, covenants, conditions, restrictions or claims
of every nature and kind whatsoever.

 

3.3.

Legal Requirements.  The Seller has all requisite power, authority and approvals
to transfer ownership of the EBLLC Membership Interests.  The Seller is the sole
Member





1




--------------------------------------------------------------------------------

of EBLLC and EBLLC is in good standing with the State of Florida and has
complied and will continue to comply with all applicable federal, state or local
statutes, laws and regulations, if any, with respect to its operations and
ownership of the ProTech Membership Interests.

 

3.4.

Consents and Approvals.  Other than in compliance with the provisions of
applicable statutes and regulations, no notice to, filing with, or
authorization, consent or approval of, any domestic or foreign public body or
authority is necessary for the consummation of the transactions contemplated by
this Agreement.  The execution, delivery, performance and consummation of this
Agreement does not and will not:  (a) violate, conflict with or constitute a
default or an event that, with notice or lapse of time or both, would be a
default, breach or violation under any term or provision of any instrument,
agreement, contract, commitment, license, promissory note, conditional sales
contract, indenture, mortgage, deed of trust, lease or other agreement,
instrument or arrangement to which the EBLLC or Seller is a party or by which
the Seller or EBLLC, or the EBLLC Membership Interests or ProTech Membership
Interests are bound; (b) violate, conflict or constitute a breach of any
statute, regulation or judicial or administrative order, award, judgment or
decree to which the Seller or EBLLC is a party or to which the Seller or EBLLC,
or the EBLLC Membership Interests or ProTech Membership Interests are bound or
subject; or (c) result in the creation or imposition of any adverse claim or
interest, or any lien, encumbrance, charge, equity or restriction of any nature
whatever, upon or affecting the Seller or EBLLC, or the EBLLC Membership
Interests or the ProTech Membership Interests.  The sole manager of the Seller
has consented to the sale of the EBLLC Membership Interests and this Agreement.
 The sale of the EBLLC Membership Interests does not require the approval or
consent of ProTech.

 

3.5.

Litigation.  There is no:  (a) action, suit or proceeding pending or threatened
against the Seller, EBLLC, the EBLLC Membership Interests or the ProTech
Membership Interests; or (b) proceeding, investigation, charges, audit or
inquiry threatened or pending before or by any federal, state, municipal or
other governmental court, department, commission, board, bureau, agency or
instrumentality which might result in an adverse effect on the Seller, EBLLC or
the EBLLC Membership Interests or ProTech Membership Interests.

 

3.6.

Taxes.  There is no pending or known threatened claim against the Seller or
EBLLC for payment of any taxes arising from EBLLC’s operations or Seller’s
ownership of the EBLLC Membership Interests.  The Seller and EBLLC have not
executed any waiver of any statute of limitations against assessments of taxes.

 

3.7.

Authority.  The Seller and EBLLC each has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and has
adequate power, authority and legal right to enter into, execute, deliver and
perform this Agreement and to consummate the transactions contemplated hereby. 
This Agreement is legal, valid and binding with respect to each of the Seller
and EBLLC and is enforceable in accordance with its terms.  On execution,
delivery and performance of this Agreement in accordance with its terms, the
Buyer will own one hundred percent (100%) of the EBLLC Membership Interests free
of all claims, liens, encumbrances and liabilities.

 

3.8.

Full Disclosure.  This Agreement, any schedule referenced in or attached to this
Agreement, any document furnished to the Buyer under this Agreement or any
certification furnished to the Buyer under this Agreement does not contain any
untrue statement of a material fact and does not omit to state a material fact
necessary to make





2




--------------------------------------------------------------------------------

such statement, in the circumstances under which it was made, not misleading. 
All of the representations, warranties and covenants in this Agreement:  (a) are
true and correct as of the date made; (b) will be true and correct as of the
Closing Date; and (c) will survive and not be waived, discharged, released,
modified, terminated or affected by any due diligence by the Buyer.  For
purposes of this Agreement, when a statement is qualified by the phrase “to the
best knowledge of the Seller,” such phrase means: (y) the actual knowledge of
the Seller; and (z) the knowledge which the Seller, in the exercise of
reasonable diligence, could obtain.




3.9

Due Diligence:  The Seller and its sole member/manager and representatives are
Accredited Investors (as such term is defined under the Securities Act of 1933,
as amended) and have reviewed the public filings of PAYM, including PAYM’s
annual report on Form 10-K for the year ended December 31, 2013 and PAYM’s most
recent quarterly report on Form 10-Q for the period ended March 31, 2014.  The
Seller’s manager and representatives have been given the opportunity to conduct
satisfactory due diligence of PAYM, and have been given the opportunity to speak
with PAYM management during their due diligence.

 

4.

Representations and Warranties of PAYM.  PAYM has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and has
adequate power, authority and legal right to enter into, execute, deliver and
perform this Agreement and to consummate the transactions contemplated hereby. 
This Agreement is legal, valid and binding with respect to PAYM and is
enforceable in accordance with its terms.




5.

Conditions to Closing.  Prior to the Closing Date, the Buyer and Seller will
take all necessary steps to ensure the proper transfer of the EBLLC Membership
Interests at closing in compliance with the operating agreement of EBIKES, LLC.
 




6.

The Closing.  This Agreement will be consummated at _____________ local time at
the offices of PayMeOn, Inc or such other mutually agreeable location in Fort
Lauderdale, Florida on the later of the following dates (the “Closing Date”): 
the first business day following the day on which the last of the conditions set
forth in Section 5 hereof is satisfied or waived which in no event shall be
later than ________________.

 

6.1.

The Buyer’s Deliveries.  On the Closing Date, the Buyer will deliver or cause to
be delivered to the Seller the following items (all documents will be duly
executed and acknowledged where required):

 

6.1.1.

Payment.  The Purchase Consideration.

 

6.1.2.

Evidence of Authority.  Such corporate resolutions and other evidence of
authority with respect to the Buyer as might be reasonably requested by the
Seller; and

 

6.1.3.

Additional Documents.  Such additional documents as might be reasonably
requested by the Seller to consummate this Agreement.




6.2.

Seller’s Deliveries.  On the Closing Date, the Seller will deliver or cause to
be delivered to the Buyer the following items (all documents will be duly
executed and acknowledged where required):

 





3




--------------------------------------------------------------------------------



6.2.1.

Assignment.  Bills of sale, assignments and conveyances acceptable to the Buyer
necessary to convey to the Buyer all of the Seller’s right, title and interest
in and to all of the EBLLC Membership Interests;




6.2.2.

Consent and Approval.  EBLLC and its sole member/manager shall provide written
consent and/or approval of the transfer of the EBLLC Membership Interests to
Buyer; and

 

6.2.3.

Additional Documents.  Such additional documents as might be reasonably
requested by the Buyer to consummate this Agreement.

 

7.

 Indemnification.  The parties agree to indemnify each other as follows:

 

7.1.

Seller’s Indemnification.  The Seller agrees to pay, defend, indemnify,
reimburse and hold harmless the Buyer and the Buyer’s directors, officers,
agents and employees (collectively, the “Buyer Indemnified Parties”) for, from
and against any loss, damage, diminution in value, claim, liability, debt,
obligation or expense (including interest, reasonable legal fees, and expenses
of litigation and attorneys fees in enforcing this Agreement) incurred,
suffered, paid by or resulting to any of the Buyer Indemnified Parties and which
results from, arises out of or in connection with, is based upon, or exists by
reason of:  (a) any breach or default in any representation or warranty of the
Seller set forth in this Agreement or in the performance by the Seller of any
covenant or obligation set forth in this Agreement; and (b) any claims, demands,
violations, actions, assessments, taxes, penalties, fines, costs, expenses,
obligations or other liabilities with respect to the ownership, operation or
maintenance of the EBLLC Membership Interests prior to the Closing Date.

 

7.2.

Buyer’s Indemnification.  The Buyer agrees to indemnify and hold harmless the
Seller and the Seller’s officers, directors, managers, employees, agents and
members (collectively, the “Seller Indemnified Parties”) against any loss,
liability, deficiency, damage, expense or cost (including interest, reasonable
legal fees and expenses of litigation and attorneys fees in enforcing this
Agreement), whether or not actually incurred or paid that the Seller Indemnified
Parties may suffer, sustain or become subject to, as a result of:  (a) any
breach or default in any representation or warranty of the Buyer set forth in
this Agreement or in the performance by the Buyer of any covenant or obligation
set forth in this Agreement; and (b) any claim made by a third party with
respect to the operation of the EBLLC Membership Interests on or after the
Closing Date.

 

7.3.

Limitation on Indemnification Obligations.  The parties’ indemnification
obligations pursuant to the provisions of paragraph 7 are subject to the
following limitations:

 

7.3.1.

Survival of Representations and Warranties.  No party can recover under
paragraphs 7.1 or 7.2 unless a claim has been asserted by written notice,
delivered to the other party on or prior to the date that is 6 months after the
Closing Date.

 

7.3.2.

Indemnification Cap.  No party can recover under paragraphs 7.1 or 7.2 an amount
in excess of Ten Thousand Dollars ($10,000).  The foregoing limitation shall not
apply to recovery for breaches of the Representations and Warranties of
Organization, Existence, Good Standing, Power and Authority, and Enforceability.





4




--------------------------------------------------------------------------------

 

7.4.

Other Remedies.  The remedies provided by this paragraph 7 are in addition to,
and not in lieu of, such other remedies as may be available under applicable
laws.  Without limitation, the Buyer is entitled to enforce this Agreement by
specific enforcement without the necessity of demonstrating inadequacy of
damages or irreparable harm.

 

7.5.

Payment.  Claims for indemnification involving the payment of money will be paid
within ninety (90) days after written notification thereof.  Claims for
indemnification involving amounts due to third parties will be promptly paid
when due, subject to the right to contest the same in good faith.  Unpaid claims
will incur interest at a floating rate of interest equal to the prime rate
published from time to time in The Wall Street Journal.

 

8.

Termination.  This Agreement may be terminated and the transactions contemplated
hereby may be abandoned by:  (a) mutual consent of the parties; (b) the Buyer,
if the Buyer is not in default; (c) the Seller, if the Seller is not in
default.  In the event of termination, written notice thereof will be given to
the other party or parties specifying the provision pursuant to which such
termination is made.  On termination pursuant to this paragraph 8, this
Agreement will become void and have no effect and there will be no liability
hereunder on the part of the Buyer or the Seller or any of their respective
officers, directors, employees, agents, stockholders or principals.

 

9.

Default.  If a party fails to perform any obligation contained in this
Agreement, the party claiming default will serve written notice to the other
party specifying the nature of such default and demanding performance.  If such
default has not been cured within ten (10) business days after receipt of such
default notice, the non defaulting party will be entitled to exercise all
remedies arising at law or in equity by reason of such default, including,
without limitation, specific performance of this Agreement or any one or more of
the provisions herein contained.




10.

Miscellaneous.  It is further agreed as follows:

 

10.1.

Time.  Time is of the essence of this Agreement.

 

10.2.

Notices.  Any notice, demand or communication required or permitted to be given
by any provision of this Agreement will be in writing and will be deemed to have
been given and received when delivered personally or by telefacsimile to the
party designated to receive such notice, or on the date following the day sent
by overnight courier, or on the third (3rd) day after the same is sent by
certified mail, postage and charges prepaid, directed to the following addresses
or to such other or additional addresses as any party might designate by written
notice to the other parties:

 

 

If to PAYM:

 

 

Attention:  Chief Executive Officer

1040 Seminole Drive, #763

Fort Lauderdale, Fl  33304

 

 

 

 

 

 

 

 

 

 





5




--------------------------------------------------------------------------------





 

With a copy to:

 

 

Brian Pearlman, Esq.

2200 Corporate Blvd NW

Boca Raton, Fl  33431

 

 

 

 

 

 

 

 

 

 

 

 

 

To the Seller:

 

 

Vincent D. Celentano, Manager

4314 Tranquility Drive

Highland Beach, Fl  33487 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

10.3.

Representations and Warranties.  The respective representations and warranties
of the parties contained herein or in any certificates or other documents
delivered prior to or at the Closing Date will not be deemed waived or otherwise
affected by any investigation made by any party hereto.  Each and every such
representation and warranty will survive the Closing Date and will not be
terminated or extinguished for a period of six months after the Closing Date. 

 

10.4.

Cooperation.  Prior to and at all times following the termination of this
Agreement the parties agree to execute and deliver, or cause to be executed and
delivered, such documents and do, or cause to be done, such other acts and
things as might reasonably be requested by any party to this Agreement to assure
that the benefits of this Agreement are realized by the parties.

 

10.5.

Headings.  The paragraph headings contained in this Agreement are for reference
purposes only and are not intended to affect in any way the meaning or
interpretation of this Agreement.

 

10.6.

Entire Agreement.  This Agreement and any document executed in connection
herewith on or after the date of this Agreement (the “Other Documents”)
constitute the entire agreement between the parties with respect to the subject
matter hereof and there are no agreements, understandings, warranties or
representations except as set forth herein or in the Other Documents.

 

10.7.

Assignment.  It is agreed that the parties may not assign such party’s rights
nor delegate such party’s duties under this Agreement without the express
written consent of the other parties to this Agreement.  Notwithstanding the
foregoing, the Buyer will be permitted to assign this Agreement for all or part
of the EBLLC Membership Interests to a wholly owned subsidiary provided the
Buyer remains liable for the performance of this Agreement.





6




--------------------------------------------------------------------------------

 

10.8.

Amendment.  Neither this Agreement, nor any of the provisions hereof can be
changed, waived, discharged or terminated, except by an instrument in writing
signed by the party against whom enforcement of the change, waiver, discharge or
termination is sought.

 

10.9.

Severability.  If any clause or provision of this Agreement is illegal, invalid
or unenforceable under any present or future law, the remainder of this
Agreement will not be affected thereby.  It is the intention of the parties that
if any such provision is held to be illegal, invalid or unenforceable, there
will be added in lieu thereof a provision as similar in terms to such provisions
as is possible and to be legal, valid and enforceable.

 

10.10.

Governing Law.  This Agreement will be interpreted, construed and enforced in
accordance with the laws of the State of Florida, regardless of any applicable
principles of conflicts of law.

 

10.11.

Attorney Fees.  If any party institutes an action or proceeding against any
other party relating to the provisions of this Agreement, the party to such
action or proceeding which does not prevail will reimburse the prevailing party
therein for the reasonable expenses of attorneys’ fees and disbursements
incurred by the prevailing party.

 

10.12.

Waiver.  Waiver of performance of any obligation or term contained in this
Agreement by any party, or waiver by one party of the other’s default hereunder
will not operate as a waiver of performance of any other obligation or term of
this Agreement or a future waiver of the same obligation or a waiver of any
future default.

 

10.13.

Counterpart Execution.  This Agreement may be executed in counterparts,
including by telefacsimile, each of which will be deemed an original document
but all of which will constitute a single document.

 

[Signature Pages Follow]

 





7




--------------------------------------------------------------------------------




SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties effective
the date first above written.

 

 

PAYMEON, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

SELLER

 

Vincent D. Celentano, II

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 
















Consent and Acknowledgement:




EBIKES, LLC










By:

 

Name:  

Vincent D. Celentano, II

Its:  

Sole Member and Manager











8


